Title: To Benjamin Franklin from Dumas, 30 May 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La haie 30e. May 1782.
Le porteur de la présente, Mr. De Berenger, Chargé d’Affaires de France à la Haie depuis cinq ans, allant faire un voyage à Paris, veut bien me faire la double faveur de le présenter, & de le présenter à vous: & il m’est bien agréable de vous le faire connoître comme aussi parfaitement bien intentionné pour la cause Américaine, que zélé pour le service & pour la gloire du Roi son Maître. C’est, Monsieur de Berenger qui communiqua en 1778 la déclaration de la Reconnoissance de l’Indépendance des Etats unis de la part de S.M.T.Chr.[Sa Majesté Très Chrétienne] à L.H.P. [Leurs Hautes Puissances], & qui, se trouvant le lendemain chez le Chev. York, qui lui reprocha d’avoir violé sa fille, lui répondit, qu’elle étoit émancipée, & qu’on ne lui avoit fait que ce qu’elle avoit demandé, pour lui faire plaisir.
Jamais je n’ai servi les Etats Unis avec plus de zele & de succès, que depuis 6 mois; & jamais je n’ai pu moins entrer dans les détails là-dessus, surtout sur le papier. Ce dont je puis en tout temps me glorifier plus hautement, c’est le sincere & respectueux attachement avec lequel je suis toujours & pour toujours, Monsieur Votre très humble & très obéissant serviteur
Dumas
Passy à S.E. Mr. Franklin, &c.
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Min. Plenipo: des Et. Un. / &c. &c. / à Passy./.
